Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4 – 13, 15 - 17 is/are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Toshikazu(JP 2005174061)(this is the same application as the one listed on IDS JP2006349420).
Regarding claim 1, Toshikazu teaches:
a magnet arranged to be mounted on the vehicle spaced from the radar unit (Further, the conventional antenna driving device includes an antenna, a movable side magnet, a fixed side magnet(Page 2, Par 2))
a magnetic field sensor arranged to be coupled to the radar unit and having an output at which a signal indicative of the magnetic field at the magnetic field sensor (A Hall element 3 a is attached to the support base 9 in the vicinity of the shaft portion 10. A permanent magnet 3b is attached to a portion of the antenna 2 facing the hall element 3a via a holder (Page 3, Par 6))
a processor coupled to the output and arranged to determine a misalignment of the radar unit based on the output of the magnetic field sensor (Further, the ECU 7 has an axial deviation learning processing function, calculates an axial deviation that is an angle difference between the antenna 2 and the irradiation direction of the electromagnetic wave based on the running state and the position of the antenna 2, and stores the axial deviation in the nonvolatile memory(Page 3, Par 5))
Regarding claim 16, Toshikazu teaches using a magnetic field sensor coupled to the radar unit, a magnetic field at the magnetic field sensor due to a magnet mounted on the vehicle and spaced from the radar unit (A Hall element 3 a is attached to the support base 9 in the vicinity of the shaft portion 10. A permanent magnet 3b is attached to a portion of the antenna 2 facing the hall element 3a via a holder (Page 3, Par 7)).
Toshikazu also teaches determining a misalignment of the radar unit based on the detected magnetic field (The hall element 3a and the permanent magnet 3b constitute a position sensor 3, and detect a rotation angle indicating the position of the antenna 2 (Page 3, Par 7)).

Regarding claim 4, Toshikazu teaches in which the magnet is a permanent magnet (A permanent magnet 3b is attached to a portion of the antenna 2 facing the hall element 3a via a holder).
Regarding claim 5, Toshikazu teaches in which the magnet comprises at least one electromagnet controlled by a control circuit (The fixed side magnet gives a predetermined magnetic force to the movable side magnet together with the electromagnet. The interface circuit sets the target current and controls the current of the electromagnet (Page 2, Par 3)).
Regarding claim 6, Toshikazu teaches in which the control circuit is arranged to control the strength of each electromagnet (the interface circuit sets the target current and controls the current of the electromagnet (Page 2, Par 3)).
(Further, the ECU 7 has an axial deviation learning processing function, calculates an axial deviation that is an angle difference between the antenna 2 and the irradiation direction of the electromagnetic wave based on the running state and the position of the antenna 2, and stores the axial deviation in the nonvolatile memory(Page 3, Par 5)).
Regarding claim 8, Toshikazu teaches the apparatus of claim 7, in which the processor is arranged to detect the modulation in the magnetic field indicated by the output of the magnetic field sensor (Further, the ECU 7 has an axial deviation learning processing function, calculates an axial deviation that is an angle difference between the antenna 2 and the irradiation direction of the electromagnetic wave based on the running state and the position of the antenna 2, and stores the axial deviation in the nonvolatile memory. Here, the ECU 7 is composed of a microprocessor (not shown) having a memory storing a program and a CPU, and has a non-illustrated nonvolatile memory (storage means) (Page 3, Par 5)).
Regarding claim 9, Toshikazu teaches the apparatus of claim 5 in which the control circuit is arranged so as to only cause each electromagnet to generate a magnetic field when it is desired to determine a misalignment and not otherwise (The interface circuit sets the target current and controls the current of the electromagnet(Page 2, Par 3)).
Regarding claim 10, Toshikazu teaches  in which the control circuit is arranged to only cause each electromagnet to generate a magnetic field when the vehicle is stationary, typically in a period immediately after an ignition of the vehicle is switched on (The failure location estimation means compares the values of the volatile memory and the nonvolatile memory immediately after the power is turned on, and estimates the presence / absence of the failure and the failure location based on the difference(Page 2, Par 3)).
 (Coils 4c and 4d are attached to locations in the housing 8 facing the movable magnets 4a and 4b).
Regarding claim 12, Toshikazu teaches in which the processor is arranged to triangulate the orientation and/or position of the radar unit relative to each electromagnet (An object of the present invention is to solve the above-described problems, and an object of the present invention is to calculate an axis deviation based on a running state during vehicle running and an output of a position sensor, and to obtain an axis deviation. It is an object of the present invention to provide an on-vehicle radar device with improved detection accuracy by controlling the antenna direction by compensating for the above (Page 2, Par 5)).
Regarding claim 13, Toshikazu teaches in which the processor has an output at which a value indicative of the misalignment is provided (to calculate an axis deviation based on a running state during vehicle running and an output of a position sensor, and to obtain an axis deviation (Page 2, Par 6)).
Regarding claim 17, Toshikazu teaches comprising modulating the magnetic field strength with a modulation, and typically detecting the modulation in the magnetic field indicated by the output of the magnetic field sensor (Further, the ECU 7 has an axial deviation learning processing function, calculates an axial deviation that is an angle difference between the antenna 2 and the irradiation direction of the electromagnetic wave based on the running state and the position of the antenna 2, and stores the axial deviation in the nonvolatile memory(Page 3, Par 5)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu (JP 2005174061) in view of Yukumatsu (US 20160266241).
Regarding claim 2, Toshikazu teaches the limitations set forth above but fails to teach in which the output is indicative of one scalar value of the magnetic field, such as the magnetic field strength or the component of the magnetic field in one direction. However, Yukumatsu teaches as for the displacement detection sensor 30, the Hall element 31 detects a magnetic field (magnetic flux density) produced by the magnet 32 and the displacement detection sensor 30 outputs a signal proportional to the detected magnitude of the magnetic field(0030).
	Toshikazu and Yukumatsu are considered analogous since they are both in the radar sensor calibration field, therefore it would have been obvious before the effective filling date to combine the teachings of Toshikazu with the teachings of Yukumatsu in order to have the Hall element to use the magnetic field in order to dictate how much of an alignment is needed.
	Regarding claim 14, Toshikazu teaches the limitations set forth above but fails to teach a vehicle having a radar unit and the apparatus of claim 1 attached thereto, in which the magnet is attached to the vehicle and the magnetic field sensor is attached to or integrated in the radar unit. However, Yukumatsu teaches Fig 1, element 31 is the hall element which detects the electromagnetic field and the magnet 32 is attached to it.

	Regarding claim 15, Toshikazu teaches the limitations set forth above but fails to teach The vehicle of claim 14, provided with two accelerometers; one on the vehicle, and another on the radar unit. However, Yukumatsu teaches radar apparatus 20 is determined by comparing the detection values between acceleration sensors disposed in the vehicle body and the radar apparatus, detection errors in two acceleration sensors influence the determination accuracy (0039)
	Toshikazu and Yukumatsu are considered analogous since they are both in the radar sensor calibration field, therefore it would have been obvious before the effective filling date to combine the teachings of Toshikazu with the teachings of Yukumatsu in order to have accelerometers on the vehicle and the radar unit in order to have more calibration tools to confirm the readings of the radar unit. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshikazu (JP 2005174061) in view of Bays (US 20110273323).
	Regarding claim 3, Toshikazu teaches the limitations set forth above but fails to teach in which the output is indicative of three components of the magnetic field. However Bays teaches a two-axis or three-axis magnetometer can also be used to determine the measuring angle of the radar relative to the axis of displacement of the vehicles (0024).
 	Toshikazu and Bays are considered analogous since they are both in the radar sensor calibration field, therefore it would have been obvious before the effective filling date to combine the teachings of Toshikazu with the teachings of Bays to have the magnetometer to utilize 2 or 3 axis in order to have more degrees of freedom thus creating a better alignment system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648       

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648